Citation Nr: 0312883	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-18 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964 and from September 1980 to September 1984.  He 
was on active duty for training from April 29 to August 9, 
1986.

This appeal arose from an April 2000 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to the benefit 
requested.  By decision dated in September 2002, the Board of 
Veterans' Appeals (Board) found that the evidence submitted 
by the veteran was new and material and his claim for service 
connection for hypertension was reopened.  In September 2002 
and April 2003, the Board conducted internal development of 
this case.  The case is again before the Board for appellate 
consideration.


FINDING OF FACT

The veteran does currently suffer from hypertension which can 
be related to his period of service.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he currently suffers from 
hypertension which had its onset during active duty.  
Therefore, he believes that service connection is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.



Factual background

The veteran's service medical records from his 1961 to 1964 
period of service show no complaints of or treatment for 
hypertension.  His January 1961 entrance examination and his 
November 1963 separation examination noted that his blood 
pressure was within normal limits.  The veteran re-entered 
service in 1980.  On February 11, 1981, he complained of 
chest pain, shortness of breath and diaphoresis.  His blood 
pressure readings were noted to be 160/110, 140/100 and 
120/88.  From February 13 to 23, 1981, he underwent a blood 
pressure study, where his readings were taken several times 
per day.  All the readings were normal.  It was determined 
that he had had an acute anxiety reaction/hyperventilation 
episode which had been precipitated by wearing a M17 
protective mask.  His blood pressure readings throughout the 
remainder of his service were normal.  Hypertension was not 
diagnosed during service.

The veteran underwent an examination of his low back in 
January 1985.  His blood pressure was 118/80.  

The veteran served on active duty for training from April 29 
to August 9, 1986.  He was authorized continuation of pay and 
allowance for an appointment on September 29, 1986.  He was 
then hospitalized for complaints of chest pain and shortness 
of breath.  He was noted to have cardiomyopathy and coronary 
artery disease, which were felt to be most likely related to 
alcohol use.  There was no indication of hypertension, since 
all but two of many blood pressure readings recording during 
the hospitalization were normal  

In October 1986, blood pressure was 132/90.  It was noted 
that the veteran had received extensive evaluations for 
cardiac complaints and they had been negative.  

The veteran was afforded a VA examination in September 1993.  
He claimed that he had been treated for hypertension for 10 
to 15 years; in 1986 he was hospitalized for chest pain, 
after which it was found that he had coronary artery disease.  
His blood pressure readings were 154/94 (sitting); 160/100 
(standing); and 156/96 (sitting).  Hypertension was 
diagnosed.  A February 1996 VA joints examination noted blood 
pressure of 156/94.

In December 1999, a VA physician noted that the veteran's 
service records had shown hypertension back to at least 1981.  
Therefore, it was opined that hypertension had begun in 
service.  In December 2000, he was awarded Social Security 
Administration benefits based on heart and kidney disease.

VA re-examined the veteran in December 2002.  At the time of 
this examination, the veteran stated that his hypertension 
had begun in the mid-1960's, although he had been 
asymptomatic at that time.  No treatment had been received at 
that time; he started taking medications for this condition 
in the 1980's.  He indicated that he had suffered a possible 
heart attack in 1984 and a second heart attack in 1993.  His 
current symptoms included occasional chest pressure with 
shortness of breath.  His blood pressure readings were as 
follows:  175/81 (sitting); 131/72 (standing); and 188/82 
(laying down).  The examiner then stated that

On C-file review, the patient had two episodes of 
hypertension in military service.  The veteran had 
blood pressure of 160/110 in February 1981 and a 
blood pressure of 140/100 in September 1982.  Both 
episodes occurred while the veteran was 
experiencing chest pain.  All other blood pressure 
readings, random and sequential were within normal 
limits during military service.  The veteran was 
discharged from military service in 1984.  Multiple 
blood pressure readings in 1986 were within normal 
limits.  Overall, analysis of blood pressure 
readings during military service shows the veteran 
did not have hypertension during or one year after 
military service.  Therefore, it is my opinion that 
it is less likely than not that the veteran's 
hypertension had its onset during active service or 
within one year after military service.

Another examination of the veteran was performed in May 2003.  
The veteran indicated that he was first treated for 
hypertension while in service.  He noted that ever since that 
time, his blood pressure readings have been erratic.  The 
examiner then reviewed the chart.  It was commented that 

I have reviewed the veteran's medical records while 
in service, and I saw that the first time he was 
seen to have high blood pressure was after he had 
most probably a panic attack secondary to 
claustrophobia.  This was on February 11, 1981, and 
at that time his blood pressure was 160/110 and 
then they rechecked it; it was 140/100, and then on 
the same day it was 120/88 in the evening.

There are multiple instances in his chart where his 
blood pressure has been a little high, but then the 
next time he went and his blood pressure has been 
normal.  After the initial high blood pressure, he 
was sent in for weekly monitoring of his blood 
pressure, but during that week, his blood pressure 
was not high at any time.  I have blood pressure 
readings from 20 March '84 where the veteran's 
blood pressure was 140/70.  Then I have another 
blood pressure reading on 15 August '83 where his 
blood pressure was 140/82.  Then other blood 
pressures, like on 9 November 1983, were normal, 
110/72.  Then another blood pressure reading from 5 
July 1983, blood pressure was 126/76.  Another 
blood pressure on 8 July was 128/76.  Another blood 
pressure 8 April '83 110/88.  Another blood 
pressure reading on 26 January; I cannot see the 
year of this, but it was 121/82.  Then there is 
another blood pressure reading 140/78, and this was 
on 24 January 1983.  Then 14 December 1982 it was 
140/90.  Then another blood pressure reading on 21 
October 1981 was 138/86.  Another blood pressure 
reading on 20 October 1986 was 132/90, and at that 
time he was diagnosed to have some sort of a 
cardiomyopathy.  But like I said, there are dates 
from 23 February 1981 where he went in for blood 
pressure checks, both in his right arm and left arm 
lying, sitting and standing where his blood 
pressure did not go above 120/80.  This was soon 
after he was seen to have high blood pressure.  So 
after they did these repeated checks, they never 
commented on his blood pressure again.  Also, there 
is a discharge summary from 9/18/1986 where the 
discharge diagnosis was cardiomyopathy likely 
secondary to alcohol and mild coronary artery 
disease (this was at Ft. Sill, Oklahoma) because he 
went in with chest pain at that time.  Also, on 29 
September 1982, in his history they have mentioned 
hypertension plus/minus as a risk factor for heart 
disease.

So, there are a number of instances where his blood 
pressure has been more than 140/90.  So, after 
reviewing all the medical records, I find it more 
than likely that his high blood pressure started 
while in service.  


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

VCAA

The Board notes that in May 2002, the RO sent a supplemental 
statement of the case (SSOC) to the veteran informing him of 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  In this 
SSOC, he was informed of the evidence that was already of 
record and of what evidence was needed to substantiate his 
claim.  He was also told of what VA would do to assist him 
and of what his duties were.  Therefore, it is found that VA 
has met its duties of notice and development pursuant to the 
provisions of the VCAA.

Discussion

After a careful review of the evidence of record, it is found 
that entitlement to service connection for hypertension has 
been established.  While it is true that hypertension was 
never diagnosed in service, the record contains opinions 
rendered in December 1999 and May 2003 that his hypertension 
more than likely began in service.  The Board does note the 
December 2002 VA opinion which disagreed with the conclusion, 
finding that his hypertension was not incurred in service or 
during the one year presumptive period following his 
discharge.  However, in such cases where the evidence is in 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (which states that, when all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.)

Therefore, after weighing all the evidence of record and 
after resolving any doubt in the veteran's favor, it is found 
that the evidence is in equipoise.  As a consequence, it is 
determined that entitlement to service connection for 
hypertension has been established.


ORDER

Service connection for hypertension is granted.



	                        
____________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

